 Case: 1:21-cr-00025-SRC-ACL Doc. #: 3 Filed: 02/02/21 Page: 1 of 2 PageID #: 9




                             IN THE UNITED STATES DISTRICT COURT
                                                                                        FEB   =   2 20,21
                                 EASTERN DISTRICT OF MISSOURI                          U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                    SOUTHEASTERN DIVISION                                CAPE GIRARDEAU



 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
        vs.                                    ) No. '                 1:21 CR00025SRC/ACL
                                               )
 GLEN 0. JOHNSON,                              )
                                               )
                Defendant.                     )


                 MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Sayler A.
",

 Fleming, United States Attorney for the Eastern District of Missouri, and Julie A. Hunter,

Assistant United States Attorney for said District, and moves the Court to order defendant

 detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance before the United States Magistrate Judge pursuant to

Title 18, United States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.      Defendant is charged with Possession of a Firearm by a Convicted Felon, in

violation of Title 18, United States Code, Section 922(g)(l ). ·

        2.      Pursuant to Title 18, United States Code, Section 3142(g), (a) the weight of the

evidence against defendant; (b) defendant's history and characteristics; and (c) the nature and

seriousness of the ~anger to any person or the community that would be posed by defendant's

release, warrant defendant's detention pending trial.

        3.     There is a serious risk that the defendant will flee.
Case: 1:21-cr-00025-SRC-ACL Doc. #: 3 Filed: 02/02/21 Page: 2 of 2 PageID #: 10




        4.     The defendant is a threat to the community.

        WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure /defendant's appearance as required and the safety of any other person and the community
  .                                                                     '

and the Government requests this Court to order defendant detained prior to trial, and further to

·order a detention hearing three (3) days from the date of defendant's initial appearance.

                                              Respectfully submitted,


                                              SAYLER A. FLEMING
                                              UNITED STATES ATTORNEY



                                             w~~
                                              LIE                     Ji,{~
                                                      A. HUNTR, #51612MO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              555 Independence, 3rd Floor
                                              Cape Girardeau, MO 63703
                                              (573) 334-3736
                                              julie.hunter@usdoj.gov
